DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/513,496, was filed on July 16, 2019, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of March 24, 2021.
Claims 1-8, 10-12, and 14-20 are pending, of which claims 1 and 16 are independent.
In the current response, independent claims 1 and 16 and dependent claim 14 have been amended. Claims 9 and 13 were previously cancelled.  No new claims were added.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066115 A1 to Harris et al. (“Harris”. Filed on Aug. 22, 2017) in view of US 20140278707 A1 to Rothley et al. (“Rothley”, Filed Mar. 12, 2013. Published Sep. 18,2014).
In regards to claim 1, Harris discloses: 
1. A computer-implemented method comprising:

storing, in one or more data repositories, transactional data relating to past transactions involving a plurality of commodities between a plurality of buyer entities and a plurality of supplier entities;

(See Harris, para. [0027] : “The server 102 may generate and transmit alerts, notifications, recommendations and other information generated by the health score generating instructions 106, alert generating instructions 108, recommendation generating instructions 110, and procurement system 112 to the buyer computers 122, 124 and supplier computers 126, 128 over the network 118 via the presentation layer 116.”)

(See Harris, para. [0046]: “In an embodiment, throughout the existence of a transaction between a buyer entity and supplier entity, data records relating to the transaction may be stored. For example, data records associated with a transaction between a particular buyer entity using buyer computer 122, 124 and a particular supplier entity using supplier computer 126, 128 may be stored in the transactional database 114.”)

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

calculating metric data of one or more overages from the transactional data, wherein each of the one or more overages indicates an amount to which a cost of a commodity item as specified in an invoice exceeds a cost of the commodity item as specified in a requisition or a purchase order, the invoice being generated in response to the requisition or the purchase order;

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

receiving, from a computer associated with a buyer entity, a request to generate a requisition or a purchase order for one or more commodity items;

(See Harris, para. [0049]: “In step 208, second transactional information relating to past transactions between a plurality of buyer entities and the same particular supplier entity is stored. For example, different buyer entities using buyer computers 122, 124 may engage in separate transactions with the same particular supplier entity using the procurement system 112. The buyer entities using buyer computers 122, 124 may place separate orders through the procurement system 112 for commodities that a particular supplier entity is supplying and the transactional data such as dispute data records 214, overage data records 216, and rejection data records 218 may be stored in the transactional database 114.”)

identifying, from the request, a supplier identification (ID) associated with a particular supplier entity of the plurality of supplier entities 

(See Harris, para. [0053], [0054]: “Values for display in section 508 may be obtained by programmatic calls to the database using a supplier ID as a key”)

or a commodity ID associated with a particular commodity of the plurality of commodities, for a particular commodity item of the one or more commodity items;

(See Harris, para. [0078]: “In an embodiment, supplier metadata for the particular supplier entity may be analyzed to determine which categories of commodities are sold by the supplier. For example, analysis may comprise forming a database query that retrieves records of all transactions for one or more (Q) calendar quarters, then sorting the result set of records based on a commodity identifier as a sorting key value, then ranking the transactions by counts of particular commodity identifiers to identify the top N commodities (or all commodities) that the supplier sold during Q.”)

However, despite Harris disclosing in para. [0056] that “The average disputes, overages, and rejections of a particular supplier may be calculated by dividing a sum of the total number of disputes, overages, and rejections for a particular supplier across a plurality of buyers by a sum of the total number of buyers that the particular supplier has transacted with”, under a conservative interpretation Harris it could be argued that Harris does not explicitly teach the following features. In contrast, Rothley does disclose these features:
calculating a projected total cost for the particular commodity item from the metric data using the supplier ID or the commodity ID, the projected total cost indicating a probable cost for the particular commodity item based on previous transactions that included the particular commodity or particular supplier entity

(See Rothley, para. [0017]: “A database engine 125 in one embodiment provides a simulation that predicts future commodity prices. The database may contain data used by the application 115, including for example, production information, purchase order information, and other information such as past commodity prices from previous orders and supplier invoices posted in a purchasing and production system. By using information from actual experiences, the simulation is self-learning and may improve in performance over time. The information may be extracted from business objects in one embodiment, or may simply be stored in a relational database and replicated for use by the simulation. In one embodiment, the database 120 and engine 125 form an in memory database, such as SAP Hana, where data is stored in random access memory for fast access. The engine may provide real time indices and aggregations of the data. Any other type of database may be used in further embodiments, but for large amounts of data, and in memory database may be more efficient.”)

The Examiner interprets that Rothley’s storage of the information in a relational database inherently requires the use of a supplier ID or a commodity ID in order to retrieve the data from the database, and that the total cost inherently requires “metric data” such as price per ton and number of tons, etc.

(See also Rothley, para. [0050]: “The method of any one of examples 1-13 and further comprising providing analytics based on the list of purchase orders indicating cost savings realized by the purchase orders.”)

The Examiner interprets that Rothley’s “providing analytics based on the list of purchase orders indicating cost savings realized by the purchase orders” also requires “calculating a projected total cost for the particular commodity item from the metric data”.

and being based on the metric data of one or more overages related to the particular supplier entity and particular commodity;

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

Harris discloses in the cited paragraph that the overage relates to a particular supplier, and the Examiner interprets that it is obvious that a dispute over a specific invoice will pertain to one or more particular items purchased (e.g. one or more commodities).

(See also Harris, para. [0078]: “In an embodiment, supplier metadata for the particular supplier entity may be analyzed to determine which categories of commodities are sold by the supplier. For example, analysis may comprise forming a database query that retrieves records of all transactions for one or more (Q) calendar quarters, then sorting the result set of records based on a commodity identifier as a sorting key value, then ranking the transactions by counts of particular commodity identifiers to identify the top N commodities (or all commodities) that the supplier sold during Q.”)

in response to determining that the projected total cost for the particular commodity item is less than a threshold value, transmitting an approval of ordering the particular commodity item;

(See Rothley, para. [0020]: “FIG. 2 is a flowchart illustration of a method 200 for ordering commodities utilizing simulated commodity pricing to meet production demand. In one embodiment, a user purchaser orders the commodities needed when alerted by the simulation tool 135 via user interface 110. While the application 115 may have already scheduled purchase orders, the simulation may be used to stop those orders from being placed until simulated future prices and quantities are calculated. Two alerts/automatic notifications can occur stand-alone or combined as indicated at 210. One alert is generated if the (re-)order point of the product is reached or the stock falls below the minimum stock level. An alert may also be generated if the commodity price falls below a pre-defined threshold (e.g. 200 days best commodity price).”)

The Examiner interprets that Rothley’s “alert” generated “if the commodity price falls below a pre-defined threshold” corresponds to the claimed feature.

However, under a conservative interpretation of Harris and Rothley, it could be argued that neither teach the following features. In contrast, Buddenbaum does disclose these features:
in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, transmitting an automatic or manual rejection of ordering the particular commodity item, the automatic rejection being made by a server computer according to a predefined configuration; or

in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account, the approval group being selected by the server computer and comprising one or more buyer accounts associated with the approvers that are required to approve the requisition before a purchase order is created based on the requisition, the approval group being selected based on at least projected total cost and historical spend data.

It is noted that these claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.).  The following citation is applied to the first of the two alternative limitations:
(See Buddenbaum, para. [0031]: “The commodity-oriented correction guidelines 145 can represent the rules and/or definitions of business values that different types of defects 

While the present claim recites automatically rejecting the transaction when the “projected total cost” is greater than or equal to a threshold, and Buddenbaum discloses automatically rejecting the transaction when the quantity of “types of defects and/or business transactions 118 have to the overall business” is greater than or equal to a threshold, these are obvious variations. 

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for method for determining the “health score of a commodity supplier, as taught by Harris (see para. [0065] and [0078]), and the commodity procurement system taught by Rothley, with the automatic rejection of defective business transactions of Buddenbaum (see para. [0031]), because all three references are directed to the same art of processing commodity transactions.  

In regards to claim 2, Harris discloses: 
2.    The method of claim 1, wherein the transactional data includes any of a buyer identifier, a supplier identifier, a buyer generated tag, a commodity code, product information, pricing information, a billing code, location data, and a rating for a supplier of a transaction.

(See Harris, para. [0053], [0054]: “Values for display in section 508 may be obtained by programmatic calls to the database using a supplier ID as a key”)

(See Harris, para. [0048]: “Other transactional data records stored in the transactional database 114 may include data indicating whether the commodities ordered by the particular buyer entity from the particular supplier entity were delivered on-time to the particular buyer entity, whether the quality of goods delivered to the particular buyer entity was as expected, or whether the original negotiated price was adhered to throughout the transaction.”)

In regards to claim 3, Harris discloses: 
3.    The method of claim 1, wherein calculating metric data of one or more overages from the transactional data includes comparing pricing information for one or more commodity items as specified in one or more requisitions or purchase orders to pricing information for the one or more commodity items as specified in one or more invoices generated in response to the one or more requisitions or purchase orders.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price 

In regards to claim 4, Harris discloses: 
4.    The method of claim 1, wherein calculating metric data of one or more overages from the transactional data includes determining, for a specific commodity or a specific supplier entity, aggregate statistics from a plurality of overages from the past transactions between the plurality of buyer entities and the plurality of supplier entities.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

The Examiner interprets that storing such info for “a plurality of buyer entities and a plurality of supplier entities” is a mere duplication of parts.



In regards to claim 5, Harris discloses: 
5.    The method of claim 1, wherein calculating metric data of one or more overages from the transactional data is performed in response to identifying the supplier ID or commodity ID for the particular commodity item.

(See Harris, para. [0053]: “Section 508 shows electronic invoicing metrics. Electronic invoicing metrics are indicators as to whether the supplier is transacting electronically with the customer locally, or with a customer community (denoted as the larger “market”) via each of the listed methods such as “CSP”, “cXML”, “SAN”, “Invoice Smash”. Values for display in section 508 may be obtained by programmatic calls to the database using a supplier ID as a key; in an embodiment, each supplier record includes flag values that specify whether CSP, cXML, SAN and InvoiceSmash invoicing has been enabled or is in use for the associated supplier and section 508 displays different icons depending on whether the retrieved values are TRUE or FALSE.”)

In regards to claim 6, Rothley and Harris disclose: 
6.    The method of claim 1, further comprising:

in response to transmitting the approval, creating a purchase order and transmitting the purchase order to a computer associated with the particular supplier entity.

(See Rothley, para. [0020]: “FIG. 2 is a flowchart illustration of a method 200 for ordering commodities utilizing simulated commodity pricing to meet production demand. In one embodiment, a user purchaser orders the commodities needed when alerted by the simulation tool 135 via user the simulation may be used to stop those orders from being placed until simulated future prices and quantities are calculated. Two alerts/automatic notifications can occur stand-alone or combined as indicated at 210. One alert is generated if the (re-)order point of the product is reached or the stock falls below the minimum stock level. An alert may also be generated if the commodity price falls below a pre-defined threshold (e.g. 200 days best commodity price).”)

receiving an invoice corresponding to the purchase order, the invoice including a final cost amount for the particular commodity item;
in response to determining the final cost amount is within a certain percentage of the projected total cost, transmitting an approval of paying the invoice.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

The Examiner interprets that a dispute or rejection record is issued when the final cost amount is above a certain percentage of the projected total cost.

In regards to claim 7, Harris discloses: 
7.    The method of claim 1, further comprising:

identifying from the request, requestor data, approver data, or one or more dates, the calculating the projected total cost for the particular commodity item from the metric data further using the requestor data, approver data, or the one or more dates.

The Examiner interprets that the claimed “requestor data” corresponds to the identity of Harris’s “buyer computer 122, 124”.

(See Harris, para. [0046]: “In an embodiment, throughout the existence of a transaction between a buyer entity and supplier entity, data records relating to the transaction may be stored. For example, data records associated with a transaction between a particular buyer entity using buyer computer 122, 124 and a particular supplier entity using supplier computer 126, 128 may be stored in the transactional database 114.”)

 (See Harris, para. [0049]: “In step 208, second transactional information relating to past transactions between a plurality of buyer entities and the same particular supplier entity is stored. For example, different buyer entities using buyer computers 122, 124 may engage in separate transactions with the same particular supplier entity using the procurement system 112. The buyer entities using buyer computers 122, 124 may place separate orders through the procurement system 112 for commodities that a particular supplier entity is supplying and the transactional data such as dispute data records 214, 

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

In regards to claim 8, Harris discloses: 
8.    The method of claim 1, further comprising:

determining, based on the metric data of one or more overages, one or more alternative supplier entities of the plurality of supplier entities or alternative commodity items in the particular commodity that have a lower projected total cost for the particular commodity item than the projected total cost for the particular supplier entity.

(See Harris, para. [0074]: “As shown in FIG. 4, a link to alternative suppliers 416 may be provided by a user interface to allow the user to easily view alternative supplier recommendations.”)

In regards to claim 9, Harris it has been cancelled.
In regards to claim 10, the combination of Harris and Rothley discloses: 
10.    The method of claim 1, further comprising:

generating and causing displaying, at a computer associated with the buyer entity, a graphical user interface (GUI) that includes:

(See Harris, para. [0011]: “FIG. 5 illustrates an example GUI for displaying dispute, overages, and rejection data records along with data regarding the status of electronic invoicing and catalogs with the subject supplier.”)

(See Rothley, para. [0007]: “FIG. 3 is a mockup diagram of a dashboard to provide an interface to a purchasing system according to an example embodiment.”)

a visible representation of the projected total cost of the particular commodity item related to the particular supplier for comparison with a visible representation of an initial cost of the particular commodity item specified in the requisition or purchase order, and

(See Rothley, para. [0045]: “The method of any one of examples 1-9 and further comprising generating a dashboard user interface providing a graph of commodity cost versus time and a graph of projected commodity quantity in stock versus time.”)

one or more selectable options specifying one or more alternative supplier entities for the particular commodity item.

(See Rothley, para. [0019]: “The information may be obtained from various information sources 130, which may include cloud based resources, web sites, and other sources of public and private information. In one embodiment, an SAP transformation tool may be used to obtain real time date from various sources, including enterprise resource planning (ERP) and supplier relationship management (SRM) systems, and cloud based systems. The information may be used in the simulation of commodity prices and analysis for a user to use in managing purchase orders, supplier invoices, payment runs, and other activities related to purchasing commodities to support production.”)

(See Rothley, para. [0049]: “The method of example 12 wherein the generated purchase orders may be sent directly to suppliers on selection of the order button, or may be edited and sent to the suppliers.”)

In regards to claim 11, the combination of Harris and Rothley discloses: 
11.    The method of claim 10, further comprising:

receiving input, through the GUI, selecting a particular selectable option of the one or more selectable options which specifies an alternative supplier entity;

(See Rothley, para. [0046]: “The method of example 9 wherein the dashboard provides a list of commodities to select and alerts for the commodity selected and shown in the graphs.”)

in response to receiving the input, creating a purchase order and transmitting the purchase order to a computer associated with an approver.

(See Harris, para. [0084]: “Using these approaches, data indicating the overall risk of doing business with a supplier can be leveraged by a computing system to optimize resource allocation and usage. A core competency of a system that services the above described invention is to facilitate transactions between buyers and suppliers. The ideal transaction involves a successfully placed order and a successfully delivered order without a dispute, overage, or rejection.”)

In regards to claim 12, Harris discloses: 
12.    The method of claim 11, further comprising:

receiving an invoice corresponding to the purchase order, the invoice including a final cost amount;

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

in response to determining the final cost amount is equal to or less than the projected total cost, transmitting an approval of paying the invoice.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

The Examiner interprets that Harris’s “rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer” is an obvious variation of the claimed “in response to determining the final cost amount is equal to or less than the projected total cost, transmitting an approval of paying the invoice”.

In regards to claim 13, it has been cancelled.
In regards to claim 14, Harris discloses: 
14.    The method of claim 13, further comprising:

in response to determining that metric data of one or more overages does not exist for the particular supplier entity and particular commodity, calculating the projected total cost for the particular commodity item based on the metric data of one or more overages related to the particular supplier entity.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

The Examiner interprets that it would be obvious to “determine the total cost for the particular commodity item” based on the metric data of one or more previous overage data records (stored in the database and) related to the particular supplier entity.


In regards to claim 15, Harris discloses: 
15.    The method of claim 14, further comprising:

in response to determining that metric data of one or more overages does not exist for the particular supplier entity, calculating the projected total cost for the particular commodity item based on the metric data of one or more overages related to the particular commodity.

(See Harris, para. [0047]: “In some embodiments, the data records may include metrics such as dispute data records 214, overage data records 216, and rejection data records 218. Dispute data records may include data relating to disputes between supplier and buyer entities that occur throughout the procurement process. The dispute data may be specific to invoices that are disputed for a particular supplier or buyer. Overage data records may include data relating to overages that occur on invoices between supplier and buyer. An overage may indicate that the price on an invoice is above the price specified on a purchase order. A rejection data record may include data relating to purchase orders or invoices that are rejected in association with a supplier and/or buyer.”)

The Examiner interprets that it would be obvious to “determine the total cost for the particular commodity item” based on the metric data of one or more previous overage data records (stored in the database and) related to the particular supplier entity.

In regards to claims 16-20, they are respectively rejected on the same grounds as claims 1-5. 


Response to Amendments
Re: Objections to the Drawings
The replacement drawings of Figures 3 and 4, filed on Dec. 21, 2020, overcome the objections to the drawings.

Re: Claim Objections
The previously presented objections to claims 14 and 15 have been withdrawn, in response to applicant’s amendments to claim 14.  
However, new objections have been applied to claims 14 and 15, due to cancelled claim 13.

Re: Claim Rejections - 35 USC § 112(b) 
The previously presented 35 USC 112(b) rejections of claims 14 and 15 have been withdrawn, in response to applicant’s amendments to claim 14.

Re: Claim Rejections - 35 USC § 101 
The newly amended have been amended to recite the features previously presented in currently cancelled claims 9 and 13. 
Those newly amended features in independent claims 1 and 16 are sufficient to overcome the 35 USC § 101 rejections of the independent claims 1 and 16.
Also, newly amended independent claims 1 and 16 have been amended to recite: 


in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account, the approval group being selected by the server computer and comprising one or more buyer accounts associated with the approvers that are required to approve the requisition before a purchase order is created based on the requisition, the approval group being selected based on at least projected total cost and historical spend data.

The Examiner interprets that these features are sufficient to overcome the 35 USC § 101 rejections.  
The first alternative, that recites “in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, transmitting an automatic or manual rejection of ordering the particular commodity item, the automatic rejection being made by a server computer according to a predefined configuration” recites a practical application, which is the automatic cancellation of transaction by a server computer, according to a predefined configuration.
The second alternative, that recites “in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account” is analogous to the Example 42 of the e 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
More specifically in regards to the second alternative, it is integrated into a practical application because the additional elements recite a specific improvement over prior art systems by selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account (before a purchase order is created based on the requisition).
Therefore, 35 USC § 101 rejections of currently pending claims 1-8, 10-12, and 14-20 are withdrawn.

Re: Claim Rejections - 35 USC § 103 
The amendments to independent claims 1 and 16 necessitated the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 2013/0254085 A1 to Tanimoto et al., para. [0064] and [0065], which is a prior art system that fails to disclose the features of the present independent claims.
In Tanimoto, the rejection of the commodities transaction is performed manually by a single buyer, not by a group of buyers selected according to a threshold criteria, and not performed automatically by the server based on a threshold: 
[0064] Final Approval by the Buyer.

[0065] After transportation details are agreed to by the buyer and seller, the buyer is notified by the system. The total costs and freight handling services are suitably made available for review to the buyer. Either the buyer accepts the order to initiate the confirmation process or the buyer declines the order. If the buyer declines the order, then the seller and carrier are notified of the cancellation and any prior lock on the underlying commodities is lifted. Incomplete and cancelled orders may be stored in the system for review by the buyer, seller, or carrier involved in the order.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 17, 2021